Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/07/2022 has been entered. Claims 1-12 and 15-20 remain pending in the application. Applicant's amendments to the Drawing, Specification and claims has overcome each and every objection, and the 112 rejection previously set forth in the Non-Final Office Action mailed 06/07/2022. 

Claim Objections
Claim 7 and 15 are objected to because of the following informalities. 
Regarding claim 7, on ll. 1-2, the recitation “wherein bisphenolic resin composition of the first epoxy composition” is believed to be in error for - - wherein the bisphenolic resin composition of the first epoxy composition - -  
Regarding claim 15, on ll. 1-2, the recitation “wherein the plurality of liner segments is mounted to the interior surface of the fan case” is believed to be in error for - - wherein the plurality of abradable liner segments is mounted to the interior surface of the fan case - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, on ll. 10-12, the recitation “wherein each of the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier” is unclear whether 
the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier (not supported by 112a); 
or 
each of the first epoxy composition and the second epoxy composition comprises a bisphenolic resin composition and at least one of a filler or a conductivity modifier, and the bisphenolic resin composition comprising bisphenol AF (supported by 112a).
For examination purpose, in the light of specification, the claim is interpreted as the latter. 

Regarding claim 7, on ll. 1-3, the recitation “wherein bisphenolic resin composition of the first epoxy composition includes the at least one filler, the at least one filler including an iron filler” is indefinite due to the ambiguity of claim 1 as discussed above. For examination purpose, the claim is interpreted as the first epoxy composition includes the at least one filler, and the at least one filler including an iron filler.  
Claim 15 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd paragraph, as being of incomplete, because it depends on cancelled claim 13.  MPEP 608.01(n)V

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella GB629764 in view of Engebretsen 20160069214, Hansen 20170314567, Tung 6137390, and EBE WO2015049993.

Regarding claim 1, Kinsella teaches the invention as claimed: a magnet assembly (magnetic core and electro-magnetic coil, D+D1, assembled within a compressor casing, Fig. 1 and p. 4, II. 32-35) for an anti-ice system (title and p. 1, II. 9-21), comprising: 
a compressor (title) including a compressor casing (stator casing A) defined an interior surface (annotated Fig. 2) and a cavity (annotated Fig. 2), a rotor blade (B1), and a rotary shaft (B); and 
a magnet (magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 4, II. 32-35) mounted within the cavity (annotated Fig. 2), the magnet comprising:
a core (D1, Fig. 1); 
at least one coil (D, Fig. 1) wound about a perimeter of the core (Fig. 1) and at least one coil is embedded in a molded plastic insulating material (p. 2, II. 9-18),
wherein the magnet (magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 4, II. 32-35) mounted within the compressor casing (stator casing A) radially outward of the rotor blade (B1) and configuration for inducing eddy currents in the rotor blade (B1) to increase a surface temperature of the rotor blade (B1) to prevent any danger of icing (p. 2, II. 69-71).

    PNG
    media_image1.png
    817
    631
    media_image1.png
    Greyscale

Kinsella does not teach an abradable liner segment comprising a liner material, the liner material having a liner epoxy composition, the abradable liner segment including a cavity; and a magnet mounted within the cavity, the core comprising a first material, and the first material having a first epoxy composition; and the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
However, Engebretsen teaches a fan case (10) includes an abradable liner segment (15A and 15B Fig. 5 with abradable layer 32) comprising a liner material (a abradable layer 32) and is mounted to an interior surface (28, Fig. 1) of the fan case (10, Fig. 1) and disposed radially outward of the fan blade (114, Fig. 1), the abradable liner segment (15A and 15B Fig. 5 with abradable layer 32) including a cavity (gas 52 surrounded by 15A and 15B; according to WordNet Dictionary, cavity means space that is surrounded by something).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella with the teaching of Engebretsen’s mounting the abradable liner segment (Engebretsen, 15A and 15B Fig. 5), which comprising a liner material (Engebretsen, abradable layer 32) to an interior surface (Kinsella, annotated Fig. 2) of the compressor casing (Kinsella, A) and disposing the abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) radially outward of the rotor blade (Kinsella, B1), wherein the magnet (Kinsella, D+D1) is deposited in the cavity (Kinsella, annotated Fig. 2 and Engebretsen, gap 52) of the abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) because the concept of mounting an abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) to an interior surface (Kinsella, annotated Fig. 2) of a casing (Kinsella, compressor casing, A) to provide a protective band that blocks the rotor blade (Kinsella, B1) from being thrown out of the rotary shaft (Kinsella, B) in case of a blade-off event in which a rotor blade (Kinsella, B) is released from the rotary shaft (Kinsella, B and Engebretsen, p. 1, [0003]) is adaptable between the fan case (Engebretsen, 10) and the compressor casing (Kinsella, title). Meanwhile, the abradable liner segment is independently removable so that it can be replaced without replacing one or more of the additional abradable liner segment segments (Engebretsen, p. 4, [0055] top).
Kinsella in view of Engebretsen does not teach the liner material having a liner epoxy composition, the core comprising a first material, and the first material having a first epoxy composition; and the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
However, Hansen teaches a fan case (15) comprising a liner material (an abradable seal 80) disposed at an inner surface of the fan case ([0033]), wherein the liner material (abradable seal 80) a liner epoxy composition (epoxy matrix, [0038]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen with the teaching of Hansen’s liner epoxy composition (Hansen, epoxy matrix, [0038]) to the liner material (Engebretsen, abradable layer 32 and Hansen, abradable seal 80) of the abradable liner segment (Engebretsen, 15A and 15B Fig. 5) mounted to an interior surface (Kinsella, annotated Fig. 2) of the compressor casing (Kinsella, A) because the concept of providing an abradable layer/seal (Engebretsen, abradable layer 32 and Hansen, abradable seal 80) to an interior surface of an abradable liner segment/a casing (Engebretsen, abradable liner segment, 15A and 15B and Hansen, fan case, 15) to protect moving parts from damage during rub interaction while providing a small clearance (Hansen, [0001]) is the adaptable between a compressor casing (Kinsella, A) and a fan case (Hansen, fan case 15).
Kinsella in view of Engebretsen and Hansen does not teach the core comprising a first material, and the first material having a first epoxy composition; and the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier (due to 112b issue, the underlined recitation is interpreted as each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition and at least one of a filler or a conductivity modifier, and the bisphenolic resin composition comprising bisphenol AF).
However, Tung teaches a magnet (Tung, electro-magnetic inductor, abstract) comprising 
a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material and the first material having a first epoxy composition (Tung, col. 3, II. 24-27); and 
the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material and the second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27); 
wherein each of the first epoxy composition (Tung, col. 3, II. 24-27) and the second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27) comprise at least one of a filler or a conductivity modifier (Tung, magnetic powder, Col. 3, II. 20-22; also see claim interpretation above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen and Hansen with the teaching of Tung’s first epoxy composition (Tung, col. 3, II. 24-27), a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27), wherein each of the first epoxy composition and the second epoxy composition including a magnetic powder filler (Tung, magnetic powder, Col. 3, II. 20-22) to produce the core (Kinsella, D1) and the insulation layer (Kinsella, a molded plastic insulating material, p. 2, II. 9-18 and Tung, magnetic resin layer) of the coil (Kinsella, D) of an electromagnet (Kinsella, D+D1) to provide the same or even higher value of inductance, thereby reducing electromagnetic induction interference with respect to other electronic devices, and minimizing magnetic leakages while minimizing the size of the electromagnet at the same time (Tung, col. 1, II. 37-44). Meanwhile, the inductance of the coil can be controlled by adjusting the magnetic permeability of the magnetic-resin mixture, and/or the thickness of the magnetic-resin layer (Tung, col. 2, 11.1-5). 
Furthermore, MPEP 2144.07 provides that the selection of a known material {epoxy resin) based on its suitability for its intended use {in an electromagnet) was an obvious extension of prior art teachings.
Kinsella in view of Engebretsen, Hansen and Tung does not teach each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF.
However, EBE teaches a bisphenol type epoxy resin, which including bisphenol AF (EBE, p. 3, para. 10), is preferable (EBE, p. 3, para. 11) to use in the resin composition of a magnet (EBE, title).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen and Tung with the teaching of EBE’s using bisphenol AF type epoxy resin mixing with magnet powder to produce a magnet (Kinsella, D+D1) to obtain excellent heat resistance and relative magnetic permeability (EBE, p. 3, para. 11).

Regarding claim 2, Kinsella in view of Engebretsen, Hansen, Tung and EBE teaches the invention as claimed and as discussed. Kinsella in view of Engebretsen, Hansen, Tung and EBE discussed so far does not teach the first epoxy composition is a ferromagnetic epoxy composition.
However, Tung further teaches the first epoxy composition is a ferromagnetic epoxy composition (Tung, epoxy resin and ferromagnetic magnetic powder, col. 1, II. 63-66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung and EBE with the further teaching of Tung’s ferromagnetic epoxy composition to produce the core (Kinsella, D1) of an electromagnet (Kinsella, D+D1) to increase inductance per unit volume (Tung, col. 1, II. 50-51).

Regarding claim 3, Kinsella in view of Engebretsen, Hansen, Tung and EBE teaches the invention as claimed and as discussed. Kinsella in view of Engebretsen, Hansen, Tung and EBE discussed so far does not teach the second epoxy composition is a conductive epoxy composition.
However, Tung further teaches the second epoxy composition is a conductive epoxy composition (Tung, epoxy resin and ferromagnetic magnetic powder, col. 1, II. 63-66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung and EBE with the further teaching of Tung’s magnetic powder filler to the insulation layer of the coil (Tung, magnetic resin layer and Kinsella, a molded plastic insulating material, p. 2, II. 9-18) of an electromagnet (Kinsella, D+D1) for the same reason as discussed in claim 2 above.

Regarding claim 5, Kinsella in view of Engebretsen, Hansen, Tung and EBE teaches the invention as claimed and as discussed. Kinsella further teaches the perimeter (Kinsella, annotated Fig. 1) of the
core (Kinsella, D1, Fig. 1) extends between a first core end (Kinsella, annotated Fig. 1) and a second core
end (Kinsella, annotated Fig. 1) and the at least one coil (Kinsella, D, Fig. 1) is wound about the perimeter of the core from the first core end to the second core end (Kinsella, annotated Fig. 1).

    PNG
    media_image2.png
    579
    657
    media_image2.png
    Greyscale


Regarding claim 6, Kinsella in view of Engebretsen, Hansen, Tung and EBE teaches the invention as claimed and as discussed. Kinsella further teaches the magnet (Kinsella, D+D1, Fig. 1) is configured
to emit a magnetic field (Kinsella, p. 1, II. 23-29) in response to an electrical current applied to the at least one coil (Kinsella, p. 1, II. 30-34).

Regarding claim 7, Kinsella in view of Engebretsen, Hansen, Tung and EBE teaches the invention as claimed and as discussed. Kinsella in view of Engebretsen, Hansen, Tung and EBE discussed so far does not teach the bisphenolic resin composition of the first epoxy composition includes the at least one filler, the at least one filler including an iron filler (due to 112b issue, the claim is interpreted as the first epoxy composition includes the at least one filler, and the at least one filler including an iron filler).
However, Tung further teaches a magnet (Tung, electro-magnetic inductor, abstract) comprising 
a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first epoxy composition (Tung, col. 3, II. 24-27), wherein the first epoxy composition (Tung, col. 3, II. 24-27) comprise at least one filler (Tung, magnetic powder, Col. 3, II. 20-22) , the at least one filler including an iron filler (Tung, epoxy resin and iron, col. 3, II. 20-24; also see claim interpretation above). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung and EBE with the further teaching of Tung’s first epoxy composition (Tung, col. 3, II. 24-27), wherein the first epoxy composition including at least one filler (Tung, magnetic powder, Col. 3, II. 20-22) and the at least one filler  including an iron filler (Tung, epoxy resin and iron, col. 3, II. 20-24) to produce the core (Kinsella, D1) of an electromagnet (Kinsella, D+D1) for the same reason as discussed in claim 2 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsella GB629764 in view of Engebretsen 20160069214, Hansen 20170314567, Tung 6137390, and EBE WO2015049993 in further view of Thompson (Four Factors Affecting Electromagnets) and Dinh 20150206646.

Regarding claim 4, Kinsella in view of Engebretsen, Hansen, Tung and EBE teaches the invention as claimed and as discussed. Kinsella further teaches a coil wound about the perimeter of the core (Kinsella, D, Fig. 1).
Kinsella in view of Engebretsen, Hansen, Tung and EBE discussed so far does not teach the at least one coil includes at least a first coil and a second coil, the first coil and the second coil alternatingly wound about the perimeter of the core.
However, Thompson teaches the loop count, which is made by wrapped coil, is one main factor that affect the strength of an electromagnet; as more loops are added to the electromagnet, the stronger the magnetic field will become (Thompson, p. 2, para. 2); and the coil is made out of one continuous wire (Thompson, p. 2, para. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung and EBE with the teaching of Thompson’s creating more loops by including at least a first coil and a second coil in the at least one coil (Kinsella, D) to obtain a stronger magnetic field when the coils are wound about a limited perimeter of the core (Thompson, p. 2, para. 2).
Kinsella in view of Engebretsen, Hansen, Tung and EBE in further view of Thompson does not teach the first coil and the second coil alternatingly wound about the perimeter of the core.
However, Dinh teaches using a first coil (408, Fig. 4) and a second coil (406, Fig. 4) alternatingly wound about a perimeter of a core of a magnet (core 404 Fig. 4 and p. 3, [0060] middle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung and EBE in further view of Thompson with the teaching of Dinh’s alternatingly wounding the first coil and the second coil (Thompson, create more loop by including at least a first coil and a second coil in the at least one coil, Kinsella, D) about the perimeter of the core (Kinsella, D+D1 and Fig. 1) to improving winding balance on electronic components, such as conductors and circuit elements (Dinh, p.1, [0003]), while using multiple coils to increasing the loops on the electromagnet to increase the magnetic strength (Thompson, p. 2, para. 2).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella GB629764 in view of Engebretsen 20160069214, Hansen 20170314567, Tung 6137390, EBE WO2015049993 and Elangovan 9469408.

Regarding claim 8, Kinsella teaches an invention as claimed: an anti-ice system (title and p. 1, II. 9-21), comprising: 
a magnet assembly (magnetic core and electro-magnetic coil, D+D1, assembled within a compressor casing, Fig. 1 and p. 4, II. 32-35) comprising:
a compressor (title) including a compressor casing (stator casing A) defined an interior surface (annotated Fig. 2) and a cavity (annotated Fig. 2), a rotor blade (B1), and a rotary shaft (B); and 
a magnet (magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 4, II. 32-35) mounted within the cavity (annotated Fig. 2), the magnet comprising:
a core (D1, Fig. 1); 
at least one coil (D, Fig. 1) wound about a perimeter of the core (Fig. 1) and at least one coil is embedded in a molded plastic insulating material (p. 2, II. 9-18),
wherein the magnet (magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 4, II. 32-35) mounted within the compressor casing (stator casing A) radially outward of the rotor blade (B1) and configuration for inducing eddy currents in the rotor blade (B1) to increase a surface temperature of the rotor blade (B1)  to prevent any danger of icing  (p. 2, II. 69-71).

    PNG
    media_image1.png
    817
    631
    media_image1.png
    Greyscale

Kinsella does not teach a susceptor material; and an abradable liner segment comprising a liner material, the liner material having a liner epoxy composition, the abradable liner segment including a cavity; and a magnet mounted within the cavity, the core comprising a first material, and the first material having a first epoxy composition; and the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
However, Engebretsen teaches a fan case (10) includes an abradable liner segment (15A and 15B Fig. 5 with abradable layer 32) comprising a liner material (a abradable layer 32) and is mounted to an interior surface (28, Fig. 1) of the fan case (10, Fig. 1) and disposed radially outward of the fan blade (114, Fig. 1), the abradable liner segment (15A and 15B Fig. 5 with abradable layer 32) including a cavity (gas 52 surrounded by 15A and 15B; according to WordNet Dictionary, cavity means space that is surrounded by something).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella with the teaching of Engebretsen’s mounting the abradable liner segment (Engebretsen, 15A and 15B Fig. 5), which comprising a liner material (Engebretsen, abradable layer 32) to an interior surface (Kinsella, annotated Fig. 2) of the compressor casing (Kinsella, A) and disposing the abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) radially outward of the rotor blade (Kinsella, B1), wherein the magnet (Kinsella, D+D1) is deposited in the cavity (Kinsella, annotated Fig. 2 and Engebretsen, gap 52) of the abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) because the concept of mounting an abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) to an interior surface (Kinsella, annotated Fig. 2) of a casing (Kinsella, compressor casing, A) to provide a protective band that blocks the rotor blade (Kinsella, B1) from being thrown out of the rotary shaft (Kinsella, B) in case of a blade-off event in which a rotor blade (Kinsella, B) is released from the rotary shaft (Kinsella, B and Engebretsen, p. 1, [0003]) is adaptable between the fan case (Engebretsen, 10) and the compressor casing (Kinsella, title). Meanwhile, the abradable liner segment is independently removable so that it can be replaced without replacing one or more of the additional abradable liner segment segments (Engebretsen, p. 4, [0055] top).
Kinsella in view of Engebretsen does not teach a susceptor material; the liner material having a liner epoxy composition, the core comprising a first material, and the first material having a first epoxy composition; and the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
However, Hansen teaches a fan case (15) comprising a liner material (an abradable seal 80) disposed at an inner surface of the fan case ([0033]), wherein the liner material (abradable seal 80) a liner epoxy composition (epoxy matrix, [0038]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen with the teaching of Hansen’s liner epoxy composition (Hansen, epoxy matrix, [0038]) to the liner material (Engebretsen, abradable layer 32 and Hansen, abradable seal 80) of the abradable liner segment (Engebretsen, 15A and 15B Fig. 5) mounted to an interior surface (Kinsella, annotated Fig. 2) of the compressor casing (Kinsella, A) because the concept of providing an abradable layer/seal (Engebretsen, abradable layer 32 and Hansen, abradable seal 80) to an interior surface of an abradable liner segment/a casing (Engebretsen, abradable liner segment, 15A and 15B and Hansen, fan case, 15) to protect moving parts from damage during rub interaction while providing a small clearance (Hansen, [0001]) is the adaptable between a compressor casing (Kinsella, A) and a fan case (Hansen, fan case 15).
Kinsella in view of Engebretsen and Hansen does not teach a susceptor material; and the core comprising a first material, and the first material having a first epoxy composition; and the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier (due to 112b issue, the underlined recitation is interpreted as each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition and at least one of a filler or a conductivity modifier, and the bisphenolic resin composition comprising bisphenol AF).
However, Tung teaches a magnet (Tung, electro-magnetic inductor, abstract) comprising 
a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material and the first material having a first epoxy composition (Tung, col. 3, II. 24-27); and 
the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material and the second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27); 
wherein each of the first epoxy composition (Tung, col. 3, II. 24-27) and the second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27) comprise at least one of a filler or a conductivity modifier (Tung, magnetic powder, Col. 3, II. 20-22; also see claim interpretation above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen and Hansen with the teaching of Tung’s first epoxy composition (Tung, col. 3, II. 24-27), a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27), wherein each of the first epoxy composition and the second epoxy composition including a magnetic powder filler (Tung, magnetic powder, Col. 3, II. 20-22) to produce the core (Kinsella, D1) and the insulation layer (Kinsella, a molded plastic insulating material, p. 2, II. 9-18 and Tung, magnetic resin layer) of the coil (Kinsella, D) of an electromagnet (Kinsella, D+D1) to provide the same or even higher value of inductance, thereby reducing electromagnetic induction interference with respect to other electronic devices, and minimizing magnetic leakages while minimizing the size of the electromagnet at the same time (Tung, col. 1, II. 37-44). Meanwhile, the inductance of the coil can be controlled by adjusting the magnetic permeability of the magnetic-resin mixture, and/or the thickness of the magnetic-resin layer (Tung, col. 2, 11.1-5). 
Furthermore, MPEP 2144.07 provides that the selection of a known material {epoxy resin) based on its suitability for its intended use {in an electromagnet) was an obvious extension of prior art teachings.
Kinsella in view of Engebretsen, Hansen and Tung does not teach a susceptor material; and each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF.
However, EBE teaches a bisphenol type epoxy resin, which including bisphenol AF (EBE, p. 3, para. 10), is preferable (EBE, p. 3, para. 11) to use in the resin composition of a magnet (EBE, title).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen and Tung with the teaching of EBE’s using bisphenol AF type epoxy resin mixing with magnet powder to produce a magnet (Kinsella, D+D1) to obtain excellent heat resistance and relative magnetic permeability (EBE, p. 3, para. 11).
Kinsella in view of Engebretsen, Hansen, Tung and EBE does not teach a susceptor material.
However, Elangovan teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a ferromagnetic material generating heat so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, II. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces including "the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft" (Elangovan, col. 3, II. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung and EBE with the teaching of Elangovan’s susceptor material on the rotor blade (Kinsella, B1), which is encompassed by the magnetic field (Kinsella, due to magnet D+D1), to generate heat so as to heat the rotor blade (Kinsella, B1) surface in order to prevent, reduce, or otherwise protect against the accumulation of ice
upon the rotor blade surface because ice formation may have an adverse effect upon the performance
of the aircraft, rotorcraft, wind turbine or the like (Elangovan, col. 1, II. 25-28).

Regarding claim 9, Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan teaches the invention as claimed and as discussed. Kinsella further teaches the magnet (Kinsella, magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 1, II. 32-35) is configured for inducing eddy currents in the rotor blade (B1) to increase a surface temperature of the rotor blade (Kinsella, p. 1, II. 33-46).
Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan discussed so far does not teach the surface temperature of the susceptor is increased by eddy currents.
However, Elangovan further teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a
ferromagnetic material generating heat via an eddy current so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, II. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces including "the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft" (Elangovan, col. 3, II. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan with the further teaching of Elangovan’s susceptor material on the rotor blade (Kinsella, B1) to generate heat via an eddy current being created by the magnet (Kinsella, D+D1), so as to heat the rotor blade (Kinsella, B1) surface for the same reason as discussed in claim 8.

Regarding claim 10, Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan teaches the invention as claimed and as discussed. Kinsella further teaches the rotor blades (Kinsella, Bls, Fig. 3) is configured to rotate about an axis (Kinsella, axis of rotation, p. 1, II. 97-98) and wherein the magnet (Kinsella, magnetic cores and electro-magnetic coils, D+D1, Fig. 3 and p. 4, II. 32-35) is stationary with respect to the axis (axis of rotation, p. 1, II. 97-98).
Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan discussed so far does not teach the susceptor material is configured to rotate about an axis.
However, Elangovan further teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a ferromagnetic material generating heat so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, II. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surface including "the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft" (Elangovan, col. 3, II. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan with the further teaching of Elangovan’s susceptor material on the rotor blade (Kinsella, B1), which is configured to rotate about an axis (Kinsella, axis of rotation, p. 1, II. 97-98) and wherein the magnet (Kinsella, D+D1) is stationary with respect to the axis (Kinsella, axis of rotation, p. 1, II. 97-98), to generate heat, so as to heat the rotor blade (Kinsella, B1) surface for the same reason as discussed in claim 8.

Regarding claim 11, Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan teaches the invention as claimed and as discussed. Kinsella further teaches the rotor blades (Kinsella, Bl, Fig. 3) is radially disposed (Kinsella, Fig. 1) between the magnet (Kinsella, magnetic cores and electro-magnetic coils, D+D1, Fig. 3 and p. 1, II. 32-35) and the axis (Kinsella, axis of rotation, p. 1, II. 97-98).
Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan discussed so far does not teach the susceptor material is radially disposed between the magnet and the axis.
However, Elangovan further teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a
ferromagnetic material generating heat so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, II. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces including "the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft" (Elangovan, col. 3, II. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kinsella in view of Engebretsen, Hansen, Tung, EBE and Elangovan with the further teaching of Elangovan’s susceptor material on the rotor blade (Kinsella, B1), which is radially disposed between the magnet (Kinsella, D+D1) and the axis (Kinsella, axis of rotation, p. 1, II. 97-98), to generate heat via an eddy current being created by the magnet (Kinsella, D+D1), so as to heat the rotor blade (Kinsella, B1) surface for the same reason as discussed in claim 8.

Claims 12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muley (Ice Accretion in Aircraft Engines) in view of Engebretsen 20160069214, Kinsella (GB629764), Tung 6137390, and EBE WO2015049993.

Regarding claim 12, Muley teaches the invention as claimed: a fan assembly (annotated Fig. 2) for a gas turbine engine (turbofan engine, Fig. 2), the fan assembly (annotated Fig. 2) comprising: 
a fan case (annotated Fig. 2) annularly disposed about an axial centerline (annotated Fig. 2), the fan case (annotated Fig. 2) including an interior surface (annotated Fig. 2) facing the axial centerline (annotated Fig. 2); 
a fan (fan, Fig. 2) radially disposed within the fan case (annotated Fig. 2), the fan comprising a plurality of fan blades (annotated Fig. 2) extending radially from a shaft (annotated Fig. 2) configured to rotate about the axial centerline (Muley, annotated Fig. 2); 
a potential ice accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, Fig. 2); the ice accretion in the engine will cause power loss, engine surge, stall, flameout and roll back along with blade damage (p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (p. 77, col. 2, para, 1).

    PNG
    media_image3.png
    573
    911
    media_image3.png
    Greyscale

Muley does not teach a plurality of abradable liner segments mounted to the interior surface of the fan case radially outward of the fan; and a first magnet mounted within a first abradable liner segment of the plurality of abradable liner segments, the first magnet positioned within the fan case radially outward of the fan, the first magnet configured for inducing eddy currents in the plurality of fan blades to increase a surface temperature of the plurality of fan blades, the first magnet comprising: a core comprising a first material, the first material having a first epoxy composition; and at least one coil wound about a perimeter of the core, the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier. 
However, Engebretsen teaches a fan assembly (10) comprising: 
a plurality of abradable liner segments (a plurality of 15A and 15B Fig. 5 with abradable layer 32) mounted to an interior surface (28, Fig. 1) of the fan case (22, Fig. 1) radially outward of the fan blade (114, Fig. 1); and
a first abradable liner segment (15A and 15B Fig. 5 with abradable layer 32) of the plurality of abradable liner segments (a plurality of 15A and 15B Fig. 5 with abradable layer 32) including a cavity (gas 52 surrounded by 15A and 15B; according to WordNet Dictionary, cavity means space that is surrounded by something).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley with the teaching of Engebretsen’s mounting a plurality of abradable liner segments (Engebretsen, a plurality of 15A and 15B Fig. 5) to an interior surface (Muley, annotated Fig. 2) of the fan case (Muley, annotated Fig. 2) and disposing the plurality of abradable liner segment (Engebretsen, a plurality of 15A and 15B Fig. 5 with abradable layer 32) radially outward of the fan blade (Muley, annotated Fig. 2), wherein a first abradable liner segment (Engebretsen, 15A and 15B Fig. 5) of the plurality of abradable liner segments (Engebretsen, a plurality of 15A and 15B Fig. 5) including a cavity (Engebretsen, gap 52) to provide a protective band that blocks the fan blade (Muley, annotated Fig. 2) from being thrown out of the shaft (Muley, annotated Fig. 2) in case of a blade-off event in which a fan blade (Muley, annotated Fig. 2) is released from the shaft (Muley, annotated Fig. 2 and Engebretsen, p. 1, [0003]). Meanwhile, each of the plurality of abradable liner segments is independently removable so that it can be replaced without replacing one or more of the additional abradable liner segment segments (Engebretsen, p. 4, [0055] top).
Muley in view of Engebretsen does not teach a first magnet mounted within the first abradable liner segment, the first magnet positioned within the fan case radially outward of the fan, the first magnet configured for inducing eddy currents in the plurality of fan blades to increase a surface temperature of the plurality of fan blades, the first magnet comprising: a core comprising a first material, the first material having a first epoxy composition; and at least one coil wound about a perimeter of the core, the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier. 
However, Kinsella teaches a first magnet (magnetic cores and electro-magnetic coils, one of D+D1, and p. 1, II. 32-39) mounted within the compressor stator casting (Kinsella, A. p. 3, II. 19-23 ) radially outward of the rotor blade (Kinsella, B1, Fig. 1) and configured for inducing eddy currents in the plurality of rotor blades (Kinsella, Bls, Fig. 3) to increase a surface temperature of the plurality of rotor blades (Kinsella, p. 1, II. 32-49), the first magnet (magnetic cores and electro-magnetic coils, one of D+D1, and p. 1, II. 32-39) comprising: 
a core (Kinsella, D1, Fig. 1); 
at least one coil (Kinsella, D, Fig. 1) wound about a perimeter of the core (Kinsella, Fig. 1) and at least one coil is embedded in a molded plastic insulating material (Kinsella, p. 2, II. 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen with the teaching of Kinsella’s mounting a first magnet within the cavity (Engebretsen, gap 52) of the first abradable liner segment (Engebretsen, 15A and 15B Fig. 5 with abradable layer 32) of the plurality of abradable liner segments (Engebretsen, a plurality of 15A and 15B Fig. 5 with abradable layer 32) so that the first magnet (Kinsella, magnetic cores and electro-magnetic coils, one of D+D1, and p. 1, II. 32-39) is positioned within the fan case (Muley, annotated Fig. 2) radially outward of the fan (Muley, annotated Fig. 2) and configuration for inducing eddy currents in the plurality of fan blades (Muley, annotated Fig. 2) to increase a surface temperature of the plurality of fan blades (Muley, annotated Fig. 2) to prevent any danger of icing (Kinsella, p. 2, II. 69-71), because the concept of the anti-icing system of using rotating blades to cut a magnetic field and generate eddy current to heat a surface of the rotating blades is adaptable between the compressor and the fan assembly. Meanwhile, the anti-icing system applied on the fan assembly can provide electronic heating that is required to remove ice on the fan blade surface (Muley, p. 77, col. 2, para, 1) to prevent engine surge, stall, and blade damage caused by ice accretion (Muley, p. 75, Introduction, top part).
Muley in view of Engebretsen and Kinsella does not teach the core comprising a first material, the first material having a first epoxy composition; the at least one coil comprising a second material, the second material having a second epoxy composition; wherein each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier (due to 112b issue, the underlined recitation is interpreted as each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition and at least one of a filler or a conductivity modifier, and the bisphenolic resin composition comprising bisphenol AF).
However, Tung teaches a first magnet (Tung, electro-magnetic inductor, abstract) comprising:
a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material and the first material having a first epoxy composition (Tung, col. 3, II. 24-27); and 
the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material and the second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27); 
wherein each of the first epoxy composition (Tung, col. 3, II. 24-27) and the second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27) comprise at least one of a filler or a conductivity modifier (Tung, magnetic powder, Col. 3, II. 20-22; also see claim interpretation above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen and Kinsella with the teaching of Tung’s first epoxy composition (Tung, col. 3, II. 24-27), a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27), wherein each of the first epoxy composition and the second epoxy composition including a magnetic powder filler (Tung, magnetic powder, Col. 3, II. 20-22) to produce the core (Kinsella, D1) and the insulation layer (Kinsella, a molded plastic insulating material, p. 2, II. 9-18 and Tung, magnetic resin layer) of the coil (Kinsella, D) of an electromagnet (Kinsella, D+D1) to provide the same or even higher value of inductance, thereby reducing electromagnetic induction interference with respect to other electronic devices, and minimizing magnetic leakages while minimizing the size of the electromagnet at the same time (Tung, col. 1, II. 37-44). Meanwhile, the inductance of the coil can be controlled by adjusting the magnetic permeability of the magnetic-resin mixture, and/or the thickness of the magnetic-resin layer (Tung, col. 2, 11.1-5). 
Furthermore, MPEP 2144.07 provides that the selection of a known material (epoxy resin) based on its suitability for its intended use (in an electromagnet) was an obvious extension of prior art teachings.
Muley in view of Engebretsen, Kinsella and Tung does not teach each of the first epoxy composition and the second epoxy composition comprise a bisphenolic resin composition, the bisphenolic resin composition comprising bisphenol AF.
However, EBE teaches a bisphenol type epoxy resin, which including bisphenol AF (EBE, p. 3, para. 10), is preferable (EBE, p. 3, para. 11) to use in the resin composition of a magnet (EBE, title).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella and Tung with the teaching of EBE’s using bisphenol AF type epoxy resin mixing with magnet powder to produce a magnet (Kinsella, D+D1) to obtain excellent heat resistance and relative magnetic permeability (EBE, p. 3, para. 11).

Regarding claim 15, Muley in view of Engebretsen, Kinsella, Tung and EBE teaches the invention as claimed and as discussed above. Muley further teaches the fan assembly (annotated Fig. 2) comprising the fan case (annotated Fig. 2), wherein the fan case (annotated Fig. 2) including an interior surface (annotated Fig. 2);
Muley in view of Engebretsen, Kinsella, Tung and EBE discussed so far does not teach the plurality of liner segments is mounted to the interior surface of the fan case about a circumference of the interior surface.
However, Engebretsen further teaches a fan case (22, Fig. 1) includes a plurality of liner segments (Engebretsen, a plurality of 15A and 15B with abradable layer 32) mounted to an interior surface (Engebretsen, 28, Fig. 1) of the fan case (Engebretsen, 10, Fig. 1) about a circumference of the interior surface (a plurality of 15A and 15B are circumferentially extending, p. 3, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung and EBE with the further teaching of Engebretsen’s mounting the plurality of liner segments Engebretsen, a plurality of 15A and 15B with abradable layer 32) to an interior surface (Muley, annotated Fig. 2 and Engebretsen, 28, Fig. 1) of the fan case (Muley, annotated Fig. 2) about a circumference of the interior surface (Engebretsen a plurality of 15A and 15B are circumferentially extending, p. 3, [0040]) for the same reason as discussed above in claim 12.

Regarding claim 16, Muley in view of Engebretsen, Kinsella, Tung and EBE teaches the invention as claimed and as discussed above. Muley further teaches the fan assembly (annotated Fig. 2) comprising the fan case (annotated Fig. 2), wherein the fan case (annotated Fig. 2) including an interior surface (annotated Fig. 2); a potential ice accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, Fig. 2); the ice accretion in the engine will cause power loss, engine surge, stall, flameout and roll back along with blade damage (p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (p. 77, col. 2, para, 1).
Muley in view of Engebretsen, Kinsella, Tung and EBE discussed so far does not teach the first magnet is configured to emit a magnetic field in response to an electrical current applied to the at least one coil.
However, Kinsella further teaches the first magnet (Kinsella, magnetic cores and (electromagnetic coils, one of D+D1, Fig. 3 and p. 1, II. 32-39) is configured to emit a magnetic field (p. 1, II. 23- 29) in response to an electrical current (F) applied to the at least one coil (D) to heat the rotor blade (Kinsella, p. 1, II. 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung and EBE with the further teaching of Kinsella’s first magnet to the fan case (Muley, annotated Fig. 2) configured to emit a magnetic field (Kinsella, via one of magnet D+D1) in response to an electrical current (Kinsella, F) applied to the at least one coil (Kinsella, D) to heat the fan blade (Muley, annotated Fig. 2) for the same reason discussed in claim 12 above.
Regarding claim 17, Muley in view of Engebretsen, Kinsella, Tung and EBE teaches the invention as claimed and as discussed above. Muley further teaches a power supply (Muley, generator, p. 77, right side, para. 2) in communication with a first electric heater (Muley, p. 77, right side, para. 1); a controller in communication with the power supply, wherein the controller selectively commands the electrical current supplied to the first electric heater to cycle de-icing electric loads (Muley, p. 77, right side, para. 1) via the power supply in response to an input received by the controller, such as determining heat to prevent icing and ensuring anti-icing adequate for the fan assembly (Muley, Fig. 3 and p. 77, right side, para. 2).
Muley in view of Engebretsen, Kinsella, Tung and EBE discussed so far does not teach the power supply in communication with the first magnet; wherein the controller selectively commands the electrical current supplied to the first magnet via the power supply in response to an input received by the controller.
However, Kinsella further teaches the first electromagnet (Kinsella, magnetic cores and electro-magnetic coils, one of D+D1, Fig. 3 and p. 1, II. 32-39) was used to heat rotor blades (B1) and is supplied with direct current (Kinsella, p. 1, II. 32-49). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung and EBE with the further teaching of Kinsella’s first electromagnet as a first electric heater (Muley, p. 77, right side, para. 1) and is provided power via a power supply (Muley, generator, p. 77, right side, para. 2), wherein a controller is in communication with the power supply to cycle de-icing electric loads (Muley, p. 77, right side, para. 1) and selectively commands (Muley, Fig. 3 and p. 77, right side, para. 2) the electrical current (Kinsella, F) supplied to the first electromagnet (Kinsella, one of the D+D1) via the power supply in response to an input received by the controller (Muley, Fig. 3 and p. 77, right side, para. 2) for the same reason discussed in claim 12 above.

Regarding claim 19, Muley in view of Engebretsen, Kinsella, Tung and EBE teaches the invention as claimed and as discussed above. Muley further teaches the fan assembly (annotated Fig. 2) comprising the fan case (annotated Fig. 2), wherein the fan case (annotated Fig. 2) including an interior surface (annotated Fig. 2); a potential ice accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, Fig. 2); the ice accretion in the engine will cause power loss, engine surge, stall, flameout and roll back along with blade damage (p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (p. 77, col. 2, para, 1).
Muley in view of Engebretsen, Kinsella, Tung and EBE discussed so far does not teach a second magnet, and the first magnet and the second magnet are circumferentially spaced from one another within the fan case.
Kinsella further teaches the first magnet and a second magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D2s, Fig. 3 and p. 1, II. 32-39), and the first magnet and the second magnet are circumferentially spaced from one another (Kinsella, Ds and D1s, as shown in Fig. 3) within the rotator blades (Kinsella, B1s, Fig. 3) to heat the rotor blades (Kinsella, p. 1, II. 32-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Muley in view of Engebretsen, Kinsella, Tung and EBE with the further teaching of Kinsella’s mounting the first magnet and the second magnet circumferentially spaced from one another (Kinsella, Ds and D1s, as shown in Fig. 3) within the fan case (Muley, annotated Fig. 2) and configured to heat the fan blades (Muley, annotated Fig. 2) for the same reason discussed in claim 12 above.

Regarding claim 20, Muley in view of Engebretsen, Kinsella, Tung and EBE teaches the invention as claimed and as discussed above. Muley further teaches the fan assembly (annotated Fig. 2) comprising the fan case (annotated Fig. 2), wherein the fan case (annotated Fig. 2) including an interior surface (annotated Fig. 2); a potential ice accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, Fig. 2); the ice accretion in the engine will cause power loss, engine surge, stall, flameout and roll back along with blade damage (p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (p. 77, col. 2, para, 1).
Muley in view of Engebretsen, Kinsella, Tung and EBE discussed so far does not teach the first magnet comprising a first epoxy composition and a second epoxy composition, wherein the first epoxy composition is a ferromagnetic epoxy composition and the second epoxy composition is a conductive epoxy composition.
However, Kinsella further teaches the first magnet (Kinsella, magnetic cores and (electromagnetic coils, one of D+D1, Fig. 3 and p. 1, II. 32-39) comprising:
a core (Kinsella, D1, Fig. 1); 
at least one coil (Kinsella, D, Fig. 1) wound about a perimeter of the core (Kinsella, Fig. 1) and at least one coil is embedded in a molded plastic insulating material (Kinsella, p. 2, II. 9-18).
Wherein the first magnet is configured to emit a magnetic field (p. 1, II. 23- 29) in response to an electrical current (F) applied to the at least one coil (D) to heat the rotor blade (Kinsella, p. 1, II. 30-34). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung and EBE with the further teaching of Kinsella’s first magnet to the fan case (Muley, annotated Fig. 2) configured to emit a magnetic field (Kinsella, via one of magnet D+D1) in response to an electrical current (Kinsella, F) applied to the at least one coil (Kinsella, D) to heat the fan blade (Muley, annotated Fig. 2) for the same reason discussed in claim 12 above.
Muley in view of Engebretsen, Kinsella, Tung and EBE discussed so far does not teach the first magnet comprising a first epoxy composition and a second epoxy composition, wherein the first epoxy composition is a ferromagnetic epoxy composition and the second epoxy composition is a conductive epoxy composition.
However, Tung further teaches a first magnet (Tung, electro-magnetic inductor, abstract) comprising:
a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material and the first material having a first epoxy composition (Tung, col. 3, II. 24-27); and 
the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material and the second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, II. 24-27); 
wherein the first epoxy composition is a ferromagnetic epoxy composition (epoxy resin and ferromagnetic magnetic powder, col. 1, II. 63-66) and the second epoxy composition is a conductive epoxy composition (epoxy resin and ferromagnetic magnetic powder, col. 1, II. 63-66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung and EBE with the further teaching of Tung’s ferromagnetic epoxy composition and conductive epoxy composition to produce the core (Kinsella, D1) and the insulation layer of the coil (Kinsella, D) of an electromagnet (Kinsella, D+D1) for the same reason as discussed in claim 12. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Muley (Ice Accretion in Aircraft Engines) in view of Engebretsen 20160069214, Kinsella (GB629764), Tung 6137390, and EBE WO2015049993 in further view of Hong 8225593.

Regarding claim 18, Muley in view of Engebretsen, Kinsella, Tung and EBE teaches the invention as claimed and as discussed above. Muley further teaches the fan assembly (annotated Fig. 2) comprising the fan case (annotated Fig. 2), wherein the fan case (annotated Fig. 2) including an interior surface (annotated Fig. 2); a potential ice accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, Fig. 2); the ice accretion in the engine will cause power loss, engine surge, stall, flameout and roll back along with blade damage (p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (p. 77, col. 2, para, 1).
Muley in view of Engebretsen, Kinsella, Tung and EBE does not teach a second magnet, and the first magnet and the second magnet are axially spaced from one another within the fan case.
Hong teaches a twin fan turbomachine with two fan impellers, which are an upstream one (10, Fig. 2) and a downstream one (12, Fig, 2), spaced axially apart (col. 1, II. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung and EBE with the teaching of Hong’s two fan impellers (Hong, 10 and 12) for the gas turbine (Muley, turbofan engine, Fig. 2) because twin fan design has the advantage of reducing the unwanted noise emitted by the engine by halving the rotational speed of each of the two fans by comparison with a single-fan engine and also allows turbomachine efficiency to be improved (Hong, col. 1, II. 33-37)
Muley in view of Engebretsen, Kinsella, Tung, EBE and Hong discussed so far teach a second magnet, and the first magnet and the second magnet are axially spaced from one another within the fan case.
However, Kinsella further teaches Kinsella further teaches a plurality of magnets (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, II. 32-39) mounted within the compressor stator casting (Kinsella, A. p. 3, II. 19-23 ) around the periphery of a set of rotating blades (Kinsella, Bls, Fig. 1) to heat the rotor blades (Kinsella, p. 1, II. 32-49); wherein the plurality of magnet includes at least a first magnet (for an upstream compressor stage, Kinsella, annotated, Fig. 1) and a second magnet (for a downstream compressor stage, Kinsella, annotated Fig. 1), and the first magnet and the second magnet are axially spaced from one another within the stator casing (Kinsella, annotated Fig. 1).

    PNG
    media_image4.png
    762
    883
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Muley in view of Engebretsen, Kinsella, Tung, EBE and Le with the further teaching of Kinsella’s mounting a first magnet and a second magnet within the fan case (Muley, annotated Fig. 2) and configuring the first magnet (Kinsella, annotated Fig. 1) to heat the upstream fan blades (Hong, 10) and the second magnet (Kinsella, annotated Fig. 1) to heat the downstream fan blades (Hong, 12) to prevent any danger of icing (Kinsella, p. 2, II. 69-71), wherein the first magnet and the second magnet are axially spaced from one another (Kinsella, as shown in annotated Fig. 1 and Hong col. 1, II. 10-11) for the same reason as discussed in claim 12 above. 





Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered.
	Applicant’s arguments regarding to the Specification Objection, the objection is withdrawn in light of amended Specification.
	Applicant’s arguments regarding to the Claim Objection, the objection is withdrawn in light of amended claim 9.
	Applicant’s arguments regarding to the 112b Rejection, the amended claim 1, 7-8, and 12 have overcome the 112b rejection previous set forth. However, new 112 rejections are applied, necessitated by amendment, see above.
	Applicant’s arguments regarding to the 103 Rejection are not persuasive, 
the arguments about the amended claim 1 and its dependents, claims 2-4 and 6-7, are moot because a new ground of rejection within new references and new combination are applied in the current Office Action, necessitated by amendment, see above. 
the arguments about the amended claim 8 and its dependent claims 9-11 are moot for same reason as discussed above. 
the arguments about the amended claim 12 and its dependent claim 15, are moot for same reason as discussed above.
the arguments about the amended claim 14 are not persuasive,
In the Office Action mailed 06/07/2022 the following underlined text was omitted “Muley in view of Kinsella, Tung, EBE and Engebretsen as discussed so far does not teach …” because in all following paragraphs, it was stated that “Kinsella further teaches …”. Thus, Muley in view of Kinsella, Tung, EBE and Engebretsen teaches “mounting a magnet within a fan case” with a motivation of “heating the fan blades to prevent any danger of icing”. 
Later, the further teaching of Engebretsen’s was introduced “mounting a plurality of liner segments within an interior surface of the fan case” with a motivation of “each liner segment is independently removable so it can be replacing without replacing one or more of the additional liner segments”. 
In conclusion, the combination of Muley in view of Kinsella, Tung, EBE and Engebretsen provided the teaching of mounting a magnet and a plurality of liner segments within an interior surface of the fan case. Thus, the magnet will be disposed within at least one liner segment of the plurality of liner segment, wherein the magnet is a first magnet and the at least one liner segment is a first liner segment. 
the arguments about the amended claim 18, are moot for same reason as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741